DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/22 has been entered.

Response to Amendment
3.	The rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Meng et al. (CN 106883220 A) in view of Igarashi (JP 2006-352046 A) as set forth in the Final Rejection filed 10/13/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-5, 8, 9, 13-15, and 17 under 35 U.S.C. 103 as being unpatentable over Meng et al. (CN 106883220 A) in view of Igarashi (JP 2006-352046 A) as set forth in the Final Rejection filed 10/13/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5, 8, 9, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1, which the other claims are dependent upon, and Claim 9 recite the broad recitation “R20 to R22 and R26 to R30 are independently hydrogen, deuterium . . . or a combination thereof,” and the claims also recite “that R22 and R26 of Chemical Formula 7A are hydrogens” which is a narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 1-5, 8, 9, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2012/0175599 A1) in view of Meng et al. (CN 106883220 A).
	Yokoyama et al. discloses an organic electroluminescent (EL) device for the construction of displays comprising the following layers (in this order):  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0001]; Fig. 7); the light-emitting layer comprises host material in combination with fluorescent dopant material (for light emission) ([0049]).  Notice that the upper half of the light-emitting layer (inherently electron-transporting as it is the site of electron-hole recombination) and the electron-transporting layer can be defined to be an electron auxiliary layer.  Yokoyama 

    PNG
    media_image1.png
    352
    533
    media_image1.png
    Greyscale

(page 7) (second organic compound) such that R22 = R26 = hydrogen, R20-21 = R27-28 = hydrogen, Y1-2 = single bond, and A1-2 = substituted or unsubstituted phenyl group of Chemical Formula 7A-1 as defined by the Applicant.  However, Yokoyama et al. does not explicitly disclose the first organic compound as recited by the Applicant.
Meng et al. discloses the following compound: 

    PNG
    media_image2.png
    312
    341
    media_image2.png
    Greyscale

1-3 = N, R1-18 = hydrogen, and Y1-3 = O of Chemical Formulae 1, 2, and 5 as defined by the Applicant.  The compound serves as blue luminescent material with good thermal stability and high color purity ([0008], [0053]); the compound is present in an organic electroluminescent (EL) device (OLED) display (which would inherently comprise an organic (light-emitting layer) interposed between a pair of electrodes ([0004], [0008]).  It would have been obvious to incorporate the compound as disclosed by Meng et al. as dopant material to the light-emitting layer of the organic EL device as disclosed by Yokoyama et al.  The motivation is provided by the disclosure of Meng et al., which teaches that its blue fluorescent compound has good thermal stability and high color purity.

Response to Arguments
10.	Applicant’s arguments on pages 14-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786